Citation Nr: 1308988	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for costochondritis. 

2.  Entitlement to an initial evaluation in excess of 30 percent for small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine (stomach disorder). 

3.  Entitlement to an initial compensable evaluation for paresthesia of the left cheek. 

4.  Entitlement to an increased evaluation for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), initially evaluated as 10 percent disabling prior to January 7, 2009; 100 percent from January 7, 2009, to February 28, 2009, and 40 percent disabling from March 1, 2009. 

5.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1995 to January 2008 with over 14 years of prior active service. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, granted the Veteran's claims of entitlement to service connection for costochondritis and assigned a non-compensable evaluation, stomach disorder and assigned a non-compensable evaluation, paresthesia of the left cheek and assigned a non-compensable evaluation, and for cervical spine disorder and assigned a 10 percent evaluation.   

The claims folder was subsequently transferred to the RO in Roanoke, Virginia, and in a July 2009 rating decision, the RO, inter alia, increased the disability evaluation for the stomach disorder to 30 percent disabling, effective the date of service connection.  Thereafter in a November 2012 rating decision, the RO, in relevant part, granted a temporary 100 percent evaluation for the cervical spine disorder from January 7, 2009, to February 28, 2009, based on surgical treatment necessitating convalescence, and a 40 percent evaluation from March 1, 2009.  As the RO did not assign the maximum disability ratings possible (outside of the temporary 100 percent evaluation), the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Although the Veteran raised a claim for a TDIU in July 2012, he later withdrew that claim in an August 2012 letter.  He indicated that he was unable to pursue the claim at that time due to his wife's medical issues.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

In a February 2009 statement, the Veteran indicated that he had difficulty with swallowing following his cervical spine surgery and that the grant of service connection for paresthesia of the left cheek did not address the manifestation of his disability.  The issue of service connection for difficulty with swallowing status-post cervical spine surgery, other than paresthesia of the left cheek, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

In a February 2009 statement, the Veteran indicated that he had an upcoming appointment at the VA Medical Center (VAMC) in Johnson City, Tennessee for his cervical spine disability.  Additionally, in July 2012, following a telephone call with the Veteran regarding his claim for a TDIU, an RO employee noted that the Veteran identified outstanding treatment records from the University of Kentucky Medical Hospital, University of Tennessee Medical Hospital, Pineville Medical Hospital, Dr. Barry, and Dr. Edgar from the North Shore Group.  She also indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  In a July 2012 VCAA letter for the TDIU claim, the RO listed the aforementioned private medical providers and requested that the Veteran return the enclosed VA Form 21-4142, Authorization and Consent to Release Information for each provider.  As noted above, the Veteran later withdrew his claim for a TDIU and no additional development was pursued with respect to the claim; however, the claim is now before the Board.  

A review of the claims folders shows that no VA medical or SSA records have been associated with the claims folder.  As to the private treatment records identified, some of them are associated with the claims folders but it is unclear whether there are additional records from the medical providers since these records were initially associated with the claims folder.  As VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  See 38 C.F.R. § 3.159 (c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Veteran was last afforded examinations for his disabilities in February 2009.  In statements submitted in February 2009, the Veteran indicated that VA did not have sufficient information to evaluate his increased rating claims.  Additionally, the record reflects that the Veteran was scheduled for updated VA examinations in August 2012, which were cancelled by the Veteran due to his spouse's health problems.  Therefore, the Board finds that contemporaneous VA medical examinations are warranted for the service-connected disorders on appeal.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records, to include those from the VAMC.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

2. Obtain any and all SSA records concerning the Veteran. The RO must perform all follow up indicated and document negative responses.

3. With any necessary authorization from the Veteran, obtain all outstanding treatment records pertaining to claims on appeal.  These records include but are not exclusive of those from the University of Kentucky Medical Hospital, University of Tennessee Medical Hospital, Pineville Medical Hospital, Dr. Barry, and Dr. Edgar from the North Shore Group.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2012).

4. Schedule the Veteran for an examination in order to determine the severity of his service-connected costochondritis.  The claims folder should be made available to examiner.  

The examiner should identify all symptoms associated with costochondritis, and any objective findings.  The examiner should determine if the disability is slight, moderate, moderately severe, or severe.  

The examiner should indicate whether there are any limitations on ordinary activities imposed by the disability. 

The examiner should also provide an opinion concerning the impact of the Veteran's disorder on the Veteran's ability to work, to include whether the Veteran is unemployable because of his service-connected disability. 
 
The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims file/electronic record.

5.  Schedule the Veteran for an examination in order to determine the severity of his service-connected small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine.  The claims folder should be made available to examiner.  

The examiner should identify all symptoms associated with the stomach disorder, and any objective findings.  The examiner should specifically indicate whether the Veteran's disorder is manifested by symptomatic residuals with diarrhea, anemia and inability to gain weight; definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss; or marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

The examiner should also address whether the Veteran's disorder is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The examiner should also provide an opinion concerning the impact of the Veteran's disorder on the Veteran's ability to work, to include whether the Veteran is unemployable because of his service-connected disability. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims file/electronic record.

6. Schedule the Veteran for an examination in order to determine the severity of his service-connected paresthesias of the left cheek.  The claims folder should be made available to examiner.  

The examiner should identify all symptoms associated with paresthesias of the left cheek, and any objective findings.  

The examiner should specifically determine whether the Veteran's disorder is manifested by moderate incomplete paralysis of the trigeminal nerve; severe incomplete paralysis of the trigeminal nerve; or complete paralysis of the trigeminal nerve. 

The examiner should also provide an opinion concerning the impact of the Veteran's disorder on the Veteran's ability to work, to include whether the Veteran is unemployable because of his service-connected disability. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims file/electronic record.

7. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s) he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's cervical spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on all adverse neurological symptomatology caused by the cervical spine disorder, and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should provide a comprehensive evaluation of the scars associated with the cervical spine disorder and note all associated symptoms and manifestations. 

The examiner should also provide an opinion concerning the impact of the Veteran's cervical spine disorder on the Veteran's ability to work, to include whether the Veteran is unemployable because of his service-connected disability. 

The supporting rationale for all opinions expressed must be provided.

8. Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder should be made available to the examiner and the examination report must reflect that such a review was undertaken. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or maintain a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale. 

9. Thereafter, readjudicate the Veteran's claims for increased evaluations and the claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



